                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ANTHONY P. PURDY,                                            8:21CV134

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

COMMUNITY CORRECTION, et al.,

                    Defendants.


       Plaintiff, a prisoner at the Tecumseh State Correctional Institution (“TSCI”),
filed his Complaint on March 26, 2021, and subsequently was granted leave to
proceed in forma pauperis without payment of a partial initial filing fee. The court
will now conduct an initial review of Plaintiff’s Complaint (Filing 1) pursuant to 28
U.S.C. '' 1915(e)(2) and 1915A.

                     I. STANDARDS ON INITIAL REVIEW

        The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004).

                         II. SUMMARY OF COMPLAINT

       Plaintiff complains he is not permitted to take a certain medication for relief
of pain, anxiety, and breathing difficulties associated with his diabetes. Plaintiff also
complains about the risk of Covid-19 infection because of inadequate quarantine
measures.

                                  III. DISCUSSION

       Liberally construing the allegations of Plaintiff’s Complaint, this is a civil
rights action brought under 42 U.S.C. § 1983. To state a claim under § 1983, a
plaintiff must allege a violation of rights protected by the United States Constitution
or created by federal statute and also must show that the alleged deprivation was
caused by conduct of a person acting under color of state law. West v. Atkins, 487
U.S. 42, 48 (1988) (“The traditional definition of acting under color of state law
requires that the defendant in a § 1983 action have exercised power ‘possessed by
virtue of state law and made possible only because the wrongdoer is clothed with the
authority of state law.’”); see also Filarsky v. Delia, 566 U.S. 377, 383 (2012)


                                           2
(“Anyone whose conduct is ‘fairly attributable to the state’ can be sued as a state
actor under § 1983.”).

       Plaintiff does not identity Defendants whom he designates as “Community
Correction” and “Correctional Care Association.” Without proper identification of
these parties, and allegations of fact showing they are persons acting under color of
state law, this action cannot proceed against them.

        TSCI (or, as designated in Plaintiff’s Complaint, Tecumseh State Prison
facility) is a correctional institution which is operated by the Nebraska Department
of Correctional Services (“NDCS”), a state agency. The Eleventh Amendment bars
claims for damages that are brought in federal court by private parties against a state,
a state instrumentality, or a state employee who is sued in his or her official capacity.
See Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th Cir. 1995); Dover
Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446-47 (8th Cir. 1995). Also, a
state, its agencies and instrumentalities, and its employees in their official capacities
generally are not considered “persons” as that term is used in section 1983, and are
not suable under the statute, regardless of the forum where the suit is maintained.
See Hilton v. South Carolina Pub. Railways Comm'n, 502 U.S. 197, 200-01 (1991);
see also McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008) (states, arms of the
state, and state officials acting in their official capacities are not subject to suit under
section 1983). Plaintiff’s claims alleged against the State of Nebraska, TSCI, and
NDCS cannot proceed to service of process.

       Individuals named as Defendants include Director Frakes Scott (sic), Warden
Todd Wasner (sic), Deputy Busboom, Major Krushonk, Captain Sherman, Athena
Sherman, Unit Manager Tallant, Case Worker Parker, Sara Allen, Dr. Kasselman,
and Dr. Damm.1 Because Plaintiff does not specify that these persons are sued in
their individual capacities, it must be presumed they are sued only in their official
capacities, and, if state employees, are immune from suit for damages in federal
court under § 1983. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007).


       1
        Plaintiff also wants to sue other “known and unknown” Defendants. The
Director of NDCS is Scott Frakes. The Warden of TSCI is Todd Wasmer.
                                         3
       Even if Plaintiff had specified that he was suing these eleven Defendants in
their individual capacities, no actionable claim for damages would be stated because
he “must plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. That is to
say, Plaintiff must explain how each defendant personally participated in the alleged
constitutional violation. “A complaint that only lists a defendant’s name in the
caption without alleging that the defendant was personally involved in the alleged
misconduct fails to state a claim against that defendant.” Banks v. New York Police
Dep’t, No. 4:15CV3012, 2015 WL 1470475, at *2 (D. Neb. Mar. 31, 2015); see
Novascone v. Nebraska Dep’t of Corr. Servs., No. 8:19CV201, 2019 WL 6307565,
at *3 (D. Neb. Nov. 25, 2019) (“[T]o the extent Plaintiff seeks relief against Dr.
Chamberlain and [Director] Frakes based on their supervisory positions over NDCS
medical services or NDCS as a whole, Plaintiff has failed to state a claim upon which
relief may be granted. Because the Complaint fails to allege Dr. Chamberlain’s and
Frakes’ personal involvement in any constitutional violation and merely names them
as Defendants, Plaintiff’s claims against them are dismissed for failure to state a
claim.”); McGrone v. Boyd, No. 8:18CV233, 2019 WL 2583841, at *4 (D. Neb. June
24, 2019) (“Plaintiff does not allege that [the warden] was personally involved in the
provision of any medical treatment to Plaintiff nor does he allege facts suggesting
that [the warden] failed to correct any known deficiencies in Plaintiff’s medical
treatment.”).

       Eleventh Amendment immunity does not bar a suit against state officials when
the plaintiff seeks only prospective relief for ongoing violations of federal rights.
Verizon Md. Inc. v. Public Serv. Comm'n of Md., 535 U.S. 635 (2002). “A plaintiff
seeking injunctive relief against the State is not required to allege a named official’s
personal involvement in the acts or omissions constituting the alleged constitutional
violation.” Hartmann v. California Dep't of Corr. & Rehab., 707 F.3d 1114, 1127
(9th Cir. 2013) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991); Kentucky v. Graham,
473 U.S. 159, 166 (1985)). “Rather, a plaintiff need only identify the law or policy
challenged as a constitutional violation and name the official within the entity who
can appropriately respond to injunctive relief.” Id. (citing L.A. Cnty. v. Humphries,
562 U.S. 29, 36-3 (2010); Hafer, 502 U.S. at 25); see also Pouncil v. Tilton, 704
F.3d 568, 576 (9th Cir. 2012) (the proper state defendant in a § 1983 action that

                                           4
seeks prospective injunctive relief is the person who “would be responsible for
ensuring that injunctive relief was carried out, even if he was not personally involved
in the decision giving rise to [the plaintiff’s] claims”) (citing Gonzalez v. Feinerman,
663 F.3d 311, 315 (7th Cir. 2011) (prison warden was proper defendant for a claim
of injunctive relief, notwithstanding his lack of personal involvement in the
challenged conduct, because he would be responsible for ensuring that the injunctive
relief was carried out)).

        “It is well established that the Eighth Amendment prohibition on cruel and
unusual punishment extends to protect prisoners from deliberate indifference to
serious medical needs.” Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000) (citing
Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “A medical need is objectively serious
if it is supported by medical evidence, such as a physician’s diagnosis, or is ‘so
obvious that even a layperson would easily recognize the necessity for a doctor’s
attention.’” Bailey v. Feltmann, 810 F.3d 589, 594 (8th Cir. 2016) (quoting McRaven
v. Sanders, 577 F.3d 974, 982 (8th Cir. 2009)). Deliberate indifference requires a
showing that the defendant “had actual knowledge of that need but deliberately
disregarded it.” Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017) (quoting
Bailey, 810 F.3d, at 594). While inmates have a right to adequate medical care, they
have no “right to receive a particular or requested course of treatment.” Barr v.
Pearson, 909 F.3d 919, 921 (8th Cir. 2018) (quoting Dulany v. Carnahan, 132 F.3d
1234, 1239 (8th Cir. 1997)). In other words, “[a] prisoner’s mere difference of
opinion over matters of expert medical judgment or a course of medical treatment
fail[s] to rise to the level of a constitutional violation.” Id., at 921-22 (quoting Meuir
v. Greene Cty. Jail Emps., 487 F.3d 1115, 1118-19 (8th Cir. 2007)).

      Plaintiff alleges he has taken gabapentin (an anti-epileptic drug) for years but
has been denied this medication at TSCI, even though it is not an illicit substance.
He characterizes the decision to deny him this drug as a disciplinary action, but he
provides no supporting factual allegations. Plaintiff’s allegations fail to show that
prison officials have been deliberately indifferent to his serious medical needs, as
opposed to denying Plaintiff’s request for a specific medication.



                                            5
       With respect to the alleged risk of Covid-19 infection, Plaintiff does not allege
that he suffered any actual injury. “Because a § 1983 action is a type of tort claim,
general principles of tort law require that a plaintiff suffer some actual injury before
he can receive compensation.” Irving v. Dormire, 519 F.3d 441, 448 (8th Cir. 2008).
“Claims under the Eighth Amendment require a compensable injury to be greater
than de minimis.” Id. “As a general rule, a plaintiff may only assert his own injury
in fact and ‘cannot rest his claim to relief on the legal rights or interests of third
parties.’” Hodak v. City of St. Peters, 535 F.3d 899, 904 (8th Cir. 2008) (quoting
Warth v. Seldin, 422 U.S. 490, 498-99, 95 (1975)). Also, to recover compensatory
or punitive damages under the Prison Litigation Reform Act, a prisoner must allege
or prove more than mental or emotional injury. McAdoo v. Martin, 899 F.3d 521,
525 (8th Cir. 2018); see 42 U.S.C. § 1997e(e) (“No Federal civil action may be
brought by a prisoner confined in a jail, prison, or other correctional facility, for
mental or emotional injury suffered while in custody without a prior showing of
physical injury or the commission of a sexual act.”). See, generally, Anderson v.
Nebraska Dep’t of Corr., No. 8:21CV34, 2021 WL 2077662, at *3 (D. Neb. May
21, 2021) (allegations that prison inmates were at risk for contracting Covid-19
failed to state a claim upon which relief may granted).

                                 IV. CONCLUSION

      Plaintiff’s Complaint fails to state a claim upon which relief may be granted
and is subject to preservice dismissal under 28 U.S.C. '' 1915(e)(2) and 1915A.
However, the court on its own motion will give Plaintiff 30 days in which to file an
amended complaint.

      IT IS THEREFORE ORDERED:

          1. Plaintiff shall have 30 days to file an amended complaint in accordance
             with this Memorandum and Order. Failure to file an amended complaint
             within the time specified by the court will result in the court dismissing
             this case without further notice to Plaintiff.



                                           6
   2. Failure to consolidate all claims into one document may result in the
      abandonment of claims. Plaintiff is warned that an amended complaint
      will supersede, not supplement, his prior pleadings.

   3. The court reserves the right to conduct further review of Plaintiff's
      claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files
      an amended complaint.

   4. The Clerk of the Court is directed to set this pro se case management
      deadline: August 2, 2021—amended complaint due.

   5. Plaintiff shall keep the court informed of his current address at all times
      while this case is pending. Failure to do so may result in dismissal
      without further notice.

Dated this 2nd day of July 2021.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    7
